Citation Nr: 1414401	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether an overpayment of VA compensation benefits in the calculated amount of $3,029.00 was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an action by the Regional Office (RO) of the Department of Veterans Affairs (VA) that the Veteran was informed of in a November 2006 notice letter.


FINDINGS OF FACT

1. The Veteran was in receipt of additional VA compensation benefits for his dependent spouse, S.S.G., effective December 1, 1986.

2. The Veteran's marriage to S.S.G. was dissolved on December [redacted], 1999.

3. The Veteran married R.J.G. on March [redacted], 2000.

4. The Veteran did not inform VA of his divorce or his remarriage until March 2005 - when he submitted a Status of Dependents Questionnaire to the RO.

5. For the period between January 1, 2000 and April 1, 2005, the Veteran received dependency benefits to which he was not entitled, because he had not advised VA of his divorce from S.S.G.and his remarriage to R.J.G.

6. To the extent an overpayment of dependency benefits was established in the amount of $3,029.00, because the Veteran had not timely advised VA of his divorce and of his remarriage, the overpayment debt was properly created. 


CONCLUSION OF LAW

An overpayment of compensation benefits to the Veteran, for a dependent spouse, in the amount of $3,029.00, was properly created.  38 U.S.C.A. §§ 1115, 5112(b)(2), (9) (West 2002); 38 C.F.R. §§ 1.911(c), 3.401(b), 3.501(d)(2) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not apply in validity of debt cases which are governed by Chapter 53.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).

However, it is worth noting, the Veteran's claim has been previously remanded for additional development, specifically to allow relevant documentation to be obtained.  The documentation could not be obtained and it was determined that further effort to locate the documentation would be futile.  The Board finds there has been substantial compliance with previous remand directives, and adjudication of the Veteran's claim may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

The Veteran has challenged the validity of the creation of the overpayment of VA compensation benefits in the calculated amount of $3,029.00.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  The effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of payment of benefits for a dependent spouse is the date of marriage, if the claim is received within one year; otherwise, the date notice is received of the dependent's existence.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.

The Veteran was in receipt of additional VA compensation benefits for his dependent spouse, S.S.G., effective December 1, 1986.  In March 2005, the RO received a completed Status of Dependents Questionnaire from the Veteran in which he indicated that he had been married to R.J.G. since March [redacted], 2000.  Thereafter, in February 2006, the RO proposed to remove S.S.G. as a dependent spouse effective February 1, 1996, thereby reducing the Veteran's rate of compensation as of the same date.  It also proposed that R.J.G. not be added as a dependent until April 1, 2005 because the VA was not notified of her dependent status until March 2005.  In response to this proposed reduction the Veteran submitted a copy of his divorce decree with S.S.G. which demonstrated that their marriage was dissolved on December [redacted], 1999.  In November 2006, the RO notified the Veteran that S.S.G. was removed from his award effective January 1, 2000, and that R.J.G. was added to his award effective April 1, 2005.  In light of the fact that the Veteran had already been paid additional compensation for a dependent spouse for the period between January 1, 2000 and April 1, 2005, and overpayment of $3,029.00 was created.

Because he failed to timely advise VA of his divorce in December 1999 and his remarriage in March 2000, the Board finds that the Veteran was not legally entitled to the claimed overpayment.  In light of this, we further find that the creation of the overpayment cannot be considered to be the result of solely VA error.  There is no record of the Veteran having notified the VA of the divorce or remarriage prior to March 2005.  The Veteran contended he provided VA with a completed VA Form 10-10EZ in July 2001, which included a dependents section that would have notified VA of Veteran's divorce and remarriage.  However, all efforts to locate the VA Form 10-10EZ have been exhausted and proven fruitless.  As such, the Veteran received overpayments, in the total amount of $3,029.00, between January 1, 2000 and April 1, 2005. 

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A preponderance of the evidence is therefore against the claim and the benefit sought on appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The creation of an overpayment of additional compensation for a dependent, in the amount of $3,029.00, was proper, and the appeal is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


